EXECUTION VERSION



 

EXCHANGE AGREEMENT

BY AND AMONG

SKYTERRA COMMUNICATIONS, INC.,

 

WALTER V. PURNELL, JR.,

RAJENDRA SINGH,

GERALD STEVENS-KITTNER,

GLENN MEYERS,

ELIZABETH TASKER,

COLUMBIA ST PARTNERS III, Inc.,

DEAN & COMPANY,

INOVATE COMMUNICATIONS GROUP, LLC

AND

WBS, LLC

 

Dated as of December 10, 2008

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

PURCHASE AND SALE

Section 1.1 Sale of MSV LP Units and SkyTerra Shares

1

Section 1.2 Closing

2

Section 1.3 Deliveries

2

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF HOLDERS

Section 2.1 Organization; Related Entities

3

Section 2.2 Title to MSV LP Units

3

Section 2.3 Authority Relative to this Agreement

3

Section 2.4 Consents and Approvals; No Violations

3

Section 2.5 Purchase Entirely for Own Account

4

Section 2.6 Reliance Upon Holder’s Representations

4

Section 2.7 Receipt of Information

4

Section 2.8 Investor Status; etc

4

Section 2.9 Taxes

5

Section 2.10 Brokers or Finders

5

Section 2.11 Restricted Securities

5

Section 2.12 Legend

5

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SKYTERRA

Section 3.1 Corporate Organization; Related Entities

6

Section 3.2 Capitalization

6

Section 3.3 Authority Relative to This Agreement

7

Section 3.4 Consents and Approvals; No Violations

7

Section 3.5 Reports and Financial Statements

7

Section 3.6 Brokers

8

Section 3.7 Purchase Entirely for Own Account

8

Section 3.8 Reliance Upon SkyTerra’s Representations

8

Section 3.9 Investor Status; etc

8

Section 3.10 Restricted Securities

8

Section 3.11 Issuances Exempt

9

Section 3.12 No Integrated Offering

9

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Blue Sky Laws

9

Section 4.2 Compliance with MSV Documents

9

Section 4.3 Standstill

10

 

i

 



 

--------------------------------------------------------------------------------

Section 4.4 Commercially Reasonable Efforts

10

ARTICLE V

CONDITIONS TO CLOSING OF SKYTERRA

Section 5.1 Representations and Warranties

10

Section 5.2 Performance

10

Section 5.3 Certificates and Documents

10

ARTICLE VI

CONDITIONS TO CLOSING OF HOLDERS

Section 6.1 Representations and Warranties

11

Section 6.2 Performance

11

Section 6.3 Certificates and Documents

11

ARTICLE VII

MISCELLANEOUS

Section 7.1 Survival of Representations and Warranties

11

Section 7.2 Expenses

11

Section 7.3 Counterparts; Effectiveness

11

Section 7.4 Governing Law

12

Section 7.5 Notices

12

Section 7.6 Assignment; Binding Effect

13

Section 7.7 Severability

13

Section 7.8 Entire Agreement; Non-Assignability; Parties in Interest

13

Section 7.9 Headings

14

Section 7.10 Certain Definitions

14

Section 7.11 Amendments and Waivers

14

Section 7.12 Specific Performance

14

Section 7.13 Exclusive Jurisdiction

14

Section 7.14 Waiver of Jury Trial

15

 

Schedule 3.2

SkyTerra Disclosure Schedule

 

ii

 



 

--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
December 10, 2008 by and among SkyTerra Communications, Inc., a Delaware
corporation (“SkyTerra”), and Walter V. Purnell, Jr., Rajendra Singh, Gerald
Stevens-Kittner, Glenn Meyers, Elizabeth Tasker, Columbia ST Partners III, Inc.,
a Delaware corporation, Dean & Company, a Virginia corporation, inOvate
Communications Group, LLC, a California limited liability company, and WBS, LLC,
a Delaware limited liability company (each, a “Holder,” and together, the
“Holders”).

RECITALS:

WHEREAS, subject to the terms and conditions hereof, at the Closing (as defined
below) the Holders intend to sell to SkyTerra an aggregate of 261,067 limited
partnership units (the “MSV LP Units”) of SkyTerra LP, formerly known as Mobile
Satellite Ventures LP (“MSV”), owned by the Holders in exchange for an aggregate
of 736,209 shares (the “SkyTerra Shares”) of SkyTerra voting common stock, par
value $0.01 per share (“SkyTerra Common Stock”), in each case as appropriately
adjusted for any stock split, combination, reorganization, recapitalization,
reclassification, stock dividend, stock distribution or similar event declared
or effected prior to the Closing.

AGREEMENT:

NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

 

PURCHASE AND SALE

Section 1.1      Sale of MSV LP Units and SkyTerra Shares. Subject to the terms
and conditions hereof and in reliance upon the representations, warranties and
agreements contained herein, at the Closing (as defined below), each Holder will
purchase from SkyTerra, and SkyTerra shall issue and sell to each Holder, the
number of SkyTerra Shares specified immediately below, and SkyTerra will
purchase from each Holder, and each Holder shall sell to SkyTerra, the number of
MSV LP Units specified immediately below:

 

 

 

 

--------------------------------------------------------------------------------

 

Holder

MSV LP Units

SkyTerra Shares

1. Walter V. Purnell, Jr.

62,500

176,250

2. Rajendra Singh

62,500

176,250

3. Glenn Meyers

40,000

112,800

4. Gerald Stevens-Kittner

25,000

70,500

5. Elizabeth Tasker

10,000

28,200

6. Columbia ST Partners III, Inc.

25,000

70,500

7. Dean & Company

6,250

17,625

8. inOvate Communications Group, LLC

4,817

13,584

9. WBS, LLC

25,000

70,500

Total

261,067

736,209

 

Section 1.2      Closing. The closing (the “Closing”) of the purchase and sale
of the MSV LP Units in exchange for the SkyTerra Shares shall be held at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New
York, NY 10036 on December 15, 2008 at 10:00 a.m., local time, or at such other
time, date or place as the Holders and SkyTerra may agree in writing. The date
on which the Closing occurs is hereinafter referred to as the “Closing Date.”

 

 

Section 1.3

Deliveries.  

(a)  At the Closing, each Holder shall deliver to SkyTerra (unless waived by
SkyTerra) the following (collectively, the “Holder Closing Deliveries”):

(i)   a certificate or certificates registered in Holder’s name representing the
MSV LP Units to be sold by Holder to SkyTerra pursuant to Section 1.1 or an
affidavit of lost certificate with respect to any lost, missing or destroyed
certificate in form reasonably satisfactory to SkyTerra; and

(ii)   a duly executed partnership unit power evidencing the transfer of the
Holder’s MSV LP Units from Holder to SkyTerra in such form reasonably
satisfactory to SkyTerra as shall be effective to vest in SkyTerra good and
valid title to Holder’s MSV LP Units, free and clear of any Lien (as defined
below) other than Securities Law Encumbrances (as defined below) or pursuant to
the MSV Documents (as defined below).

(b)  SkyTerra shall deliver to each Holder (unless waived by such Holder) the
following (collectively, the “SkyTerra Closing Deliveries”):

(i)   a certificate or certificates registered in Holder’s name representing the
number of SkyTerra Shares sold to such Holder pursuant to Section 1.1; and

 

2

 



 

--------------------------------------------------------------------------------

(ii)   a copy of a certificate of good standing for SkyTerra from the Secretary
of State of the State of Delaware.

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF HOLDERS

Each Holder represents and warrants to SkyTerra, as follows:

Section 2.1      Organization; Related Entities. If Holder is an entity, Holder
is duly organized or formed, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation, and has the requisite
corporate power and authority to own or lease its properties and to carry on its
businesses as is presently being conducted. If Holder is an entity, Holder is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the ownership of its properties or the conduct of
its business requires such qualification, except for failures, if any, to be so
qualified which individually or in the aggregate have not had and could not
reasonably be expected to have a Holder Material Adverse Effect. A "Holder
Material Adverse Effect" means a material adverse effect respecting the ability
of Holder to consummate the transactions contemplated by this Agreement or
fulfill the conditions to Closing set forth herein.

Section 2.2      Title to MSV LP Units. As of the date hereof and at all times
until and including at the Closing, Holder owns, of record and beneficially, the
MSV LP Units attributed to such Holder in Section 1.1 free and clear of any and
all option, call, contract, commitment, mortgage, pledge, security interest,
encumbrance, lien, Tax (as defined below), claim or charge of any kind or right
of others of whatever nature (collectively, a “Lien”) of any kind, other than
pursuant to applicable securities laws (“Securities Law Encumbrances”) and the
MSV Documents (as defined below). Upon the Closing, (x) SkyTerra shall be vested
with good and valid title to the MSV LP Units, free and clear of any Liens of
any kind (other than Securities Law Encumbrances or the MSV Documents) and (y)
Holder shall not own, of record or beneficially, or have, by conversion,
warrant, option or otherwise, any right to, interest in or agreement to acquire
any MSV LP Units. “MSV Documents” means the Amended and Restated Limited
Partnership Agreement of MSV, dated as of November 12, 2004, as amended on
September 25, 2006, and January 5, 2007 (the "Partnership Agreement"), and, as
incorporated by and into the Partnership Agreement, Section 8 of the Amended and
Restated Stockholders’ Agreement of Mobile Satellite Ventures GP Inc., a
Delaware corporation and the general partner of MSV, dated as of November 12,
2004, as amended on May 6, 2006 and September 25, 2006 (the “Stockholders’
Agreement”).

Section 2.3      Authority Relative to this Agreement. Holder has the requisite
power, authority or capacity to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Holder and, assuming the due
authorization, execution and delivery thereof by SkyTerra, constitutes the valid
and binding obligation of Holder, enforceable against it in accordance with its
terms.

 

3

 



 

--------------------------------------------------------------------------------

Section 2.4      Consents and Approvals; No Violations. Neither the execution
and delivery of this Agreement, nor the consummation of the transactions
contemplated hereby will, conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of a benefit under (i) any provision of the organizational documents of
Holder, if Holder is an entity, or (ii) any material mortgage, indenture, lease,
contract or other agreement or instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Holder or its properties or assets, including, but not limited to,
the MSV Documents. No consent, approval, order or authorization of, or
registration, declaration or filing with, any federal, state, local or foreign
court, arbitral tribunal, administrative agency or commission or other
governmental or other regulatory body, authority or administrative agency or
commission (collectively, a “Governmental Entity”), is required by or with
respect to Holder in connection with the execution and delivery of this
Agreement by Holder or the consummation by Holder of the transactions
contemplated hereby, except for such consents, authorizations, filings,
approvals and registrations which, if not obtained or made, would not have a
Holder Material Adverse Effect.

Section 2.5      Purchase Entirely for Own Account. The SkyTerra Shares to be
issued to Holder will be acquired for investment for Holder’s own account, not
as a nominee or agent, and not with a view to the resale or distribution that
would require registration of the SkyTerra Shares or any part thereof under the
Securities Act of 1933, as amended (the “Securities Act”), in violation of
applicable securities laws, and Holder has no present intention of selling,
granting any participation in, or otherwise distributing such SkyTerra Shares
except in compliance with applicable securities laws.

Section 2.6      Reliance Upon Holder’s Representations. Holder understands that
the SkyTerra Shares will not be registered for issuance to Holder under the
Securities Act and the sale provided for in this Agreement and SkyTerra’s
issuance of SkyTerra Shares hereunder will be made in reliance upon an exemption
from registration under the Securities Act pursuant to Section 4(2) thereof, and
that, in such case, SkyTerra’s reliance on such exemption will be based on
Holder’s representations set forth herein.

Section 2.7      Receipt of Information. Holder has received all the information
it considers necessary or appropriate for deciding whether to acquire SkyTerra
Shares. Holder further represents that it has had an opportunity to ask
questions and receive answers from SkyTerra regarding the terms and conditions
of the offering of SkyTerra Shares and the business and financial condition of
SkyTerra and to obtain additional information (to the extent SkyTerra possessed
such information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access. The foregoing, however, does not limit or modify the
representations or warranties of SkyTerra in this Agreement or the right of
Holder to rely upon such representations or warranties. Holder has not received,
nor is it relying on, any representations or warranties from SkyTerra, other
than as provided herein; provided that the foregoing shall not affect any right
Holder may have on account of fraud.

 

4

 



 

--------------------------------------------------------------------------------

Section 2.8      Investor Status; etc. Holder certifies and represents to
SkyTerra that it is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act ("Accredited Investor") and
was not organized for the purpose of acquiring SkyTerra Shares. Holder’s
financial condition is such that it is able to bear the risk of holding the
SkyTerra Shares for an indefinite period of time and the risk of loss of its
entire investment. Holder has sufficient knowledge and experience in investing
in companies similar to SkyTerra so as to be able to evaluate the risks and
merits of its investment in SkyTerra. Upon written request of SkyTerra, Holder
will provide any information reasonably requested by SkyTerra to verify its
status as an Accredited Investor.

Section 2.9      Taxes. There are no Liens arising from or related to Taxes (as
defined below) on or pending against Holder or any of its properties other than
statutory Liens for Taxes that are not yet due and payable. “Taxes” means any
and all federal, state, local, foreign or other tax of any kind (together with
any and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any Tax Authority (as defined below), including
taxes on or with respect to income, alternative minimum, accumulated earnings,
personal holding company, capital, transfer, stamp, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added. “Tax
Authority” means any competent domestic or foreign national, state, provincial,
municipal or other local judicial, legislative, executive, administrative or
regulatory authority or any governmental or private body exercising any
regulatory or taxing authority responsible for the determination, assessment or
collection of Taxes.

Section 2.10    Brokers or Finders. Holder has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.

Section 2.11    Restricted Securities. Holder understands that the SkyTerra
Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the SkyTerra Shares or
an available exemption from registration under the Securities Act, such SkyTerra
Shares must be held indefinitely. In particular, Holder is aware that such
SkyTerra Shares may not be sold pursuant to Rule 144 promulgated under the
Securities Act unless all of the conditions of the rule are met. Among the
conditions for use of Rule 144, under certain circumstances, is the availability
to the public of current information about SkyTerra.

Section 2.12    Legend. It is understood that the certificates evidencing the
SkyTerra Shares will bear the following legend:

“These securities have not been registered with the Securities and Exchange
Commission under the Securities Act of 1933, as amended. They may not be sold,
offered for sale, pledged or hypothecated in the absence of a registration
statement in effect with respect to the

 

5

 



 

--------------------------------------------------------------------------------

securities under such Act or an opinion of counsel or letters of representation
satisfactory to SkyTerra Communications, Inc. that such registration is not
required.”

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SKYTERRA

Except as otherwise specifically provided in the Disclosure Schedule of SkyTerra
attached hereto and incorporated herein by reference (the “SkyTerra Disclosure
Schedule”), SkyTerra represents and warrants to Holder, as follows:

Section 3.1      Corporate Organization; Related Entities. SkyTerra is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite corporate power and authority to
own or lease its properties and to carry on its business as it is presently
being conducted. SkyTerra is duly qualified to do business as a foreign
corporation, and is in good standing, in each jurisdiction in which the
ownership of its properties or the conduct of its business requires such
qualification, except for failures, if any, to be so qualified which
individually or in the aggregate have not had and could not reasonably be
expected to have a SkyTerra Material Adverse Effect (as defined below). The
copies of the certificate of incorporation and bylaws of SkyTerra on file with
the Securities and Exchange Commission ("SEC") are complete and current copies
of such instruments as presently in effect. A “SkyTerra Material Adverse Effect”
means a material adverse effect respecting (a) the business, assets and
liabilities (taken together) or financial condition of SkyTerra and its
subsidiaries on a consolidated basis or (b) the ability of SkyTerra to
consummate the transactions contemplated by this Agreement or fulfill the
conditions to Closing set forth herein.

 

 

Section 3.2

Capitalization.

(a)  As of the date of this Agreement, the authorized capital stock of SkyTerra
consists of (i) 200,000,000 shares of SkyTerra Common Stock, 48,086,578 of which
are issued and outstanding, and (ii) 125,000,000 shares of non-voting common
stock, par value $0.01 per share, 59,958,499 of which are issued and
outstanding. SkyTerra has no designations of preferred stock. As of November 25,
2008, (1) 14,693,491 shares of SkyTerra Common Stock are reserved for issuance
pursuant to SkyTerra’s stock option plans or otherwise, with an average weighted
strike price of $3.97 per option, and (2) 13,139,696 shares of SkyTerra Common
Stock are reserved for issuance upon the exercise of outstanding warrants to
purchase shares of SkyTerra Common Stock (collectively, the “SkyTerra Permitted
Issuances”). Except as set forth on Schedule 3.2 of the SkyTerra Disclosure
Schedule, all the issued and outstanding shares of SkyTerra’s capital stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of statutory preemptive rights and contractual stockholder preemptive
rights, with no personal liability attaching to the ownership thereof. Except
for (i) the SkyTerra Permitted Issuances, (ii) as set forth on Schedule 3.2 of
the SkyTerra Disclosure Schedule, and (iii) as disclosed in the reports required
to be filed with the SEC pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or the Securities Act (collectively, the "SkyTerra
SEC Reports"), SkyTerra (A) does not have and is not bound by any outstanding
subscriptions,

 

6

 



 

--------------------------------------------------------------------------------

options, voting trusts, convertible securities, warrants, calls, commitments or
agreements of any character or kind calling for the purchase, issuance or grant
of any additional shares of its capital stock or restricting the transfer of its
capital stock and (B) is not a party to any voting trust or other agreement or
understanding with respect to the voting of the capital stock or other equity
securities of SkyTerra.

(b)  The SkyTerra Shares have been duly and validly authorized, and, when issued
upon the terms hereof, will be fully paid, nonassessable and free of statutory
preemptive rights and contractual stockholder preemptive rights, with no
personal liability attaching to the ownership thereof.

Section 3.3      Authority Relative to This Agreement. SkyTerra has the
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement by SkyTerra and the consummation by SkyTerra of the
transactions contemplated hereby have been duly authorized by SkyTerra’s Board
of Directors, and no other corporate or stockholder proceedings on the part of
SkyTerra are necessary to authorize this Agreement or for SkyTerra to consummate
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by SkyTerra and, assuming the due authorization,
execution and delivery thereof by Holders, constitutes the valid and binding
obligation of SkyTerra, enforceable against SkyTerra in accordance with its
terms.

Section 3.4      Consents and Approvals; No Violations. Neither the execution
and delivery of this Agreement, nor the consummation of the transactions
contemplated hereby will, conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of a benefit under (i) any provision of the organizational documents of
SkyTerra, (ii) any material mortgage, indenture, lease, contract or other
agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
SkyTerra or its properties or assets, including but not limited to the MSV
Documents, except as would not have a SkyTerra Material Adverse Effect. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity is required by or with respect to SkyTerra
in connection with the execution and delivery of this Agreement by SkyTerra or
the consummation by SkyTerra of the transactions contemplated hereby except for
such consents, authorizations, filings, approvals and registrations which, if
not obtained or made, would not have a SkyTerra Material Adverse Effect.

Section 3.5      Reports and Financial Statements. SkyTerra has timely filed all
SkyTerra SEC Reports required to be filed with the SEC pursuant to the Exchange
Act or the Securities Act since January 1, 2008. Such SkyTerra SEC Reports, as
of their respective dates (or if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing), complied in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act, as the case may be, and none of such SkyTerra SEC Reports, as of
their respective dates (or if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing), contained any untrue
statement of a material fact or omitted to state a material fact required

 

7

 



 

--------------------------------------------------------------------------------

to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The consolidated
financial statements of SkyTerra included in such SkyTerra SEC Reports have been
prepared in accordance with GAAP consistently applied throughout the periods
indicated (except as otherwise noted therein or, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) and fairly present (subject,
in the case of unaudited statements, to normal, recurring year-end adjustments
and any other adjustments described therein), in all material respects, the
consolidated financial position of SkyTerra and its consolidated Subsidiaries as
at the dates thereof and the consolidated results of operations and cash flows
of SkyTerra and its consolidated subsidiaries for the periods then ended. Except
as disclosed in the SkyTerra SEC Reports, there has been no change in any of the
significant accounting (including Tax accounting) policies or procedures of
SkyTerra since September 30, 2008.

Section 3.6      Brokers. No broker, finder or financial advisor is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of SkyTerra.

Section 3.7      Purchase Entirely for Own Account. The MSV LP Units to be
transferred to SkyTerra will be acquired for investment for SkyTerra’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, in each case, in violation of applicable
securities laws, and SkyTerra has no present intention of selling, granting any
participation in, or otherwise distributing the same except in compliance with
applicable securities laws.

Section 3.8      Reliance Upon SkyTerra’s Representations. SkyTerra understands
that MSV LP Units will not be registered under the Securities Act and the sale
provided for in this Agreement and Holders’ transfers of securities hereunder
will be made in reliance upon an exemption from registration under the
Securities Act, and that, in such case, Holders’ reliance on such exemption will
be based on SkyTerra’s representations set forth herein.

Section 3.9      Investor Status; etc. SkyTerra certifies and represents to
Holders that it is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Securities Act and was not organized for the purpose of
acquiring MSV LP Units. SkyTerra’s financial condition is such that it is able
to bear the risk of holding the MSV LP Units for an indefinite period of time
and the risk of loss of its entire investment. SkyTerra has sufficient knowledge
and experience in investing in companies similar to MSV so as to be able to
evaluate the risks and merits of its investment in MSV.

Section 3.10    Restricted Securities. SkyTerra understands that the MSV LP
Units may not be sold, transferred or otherwise disposed of without registration
under the Securities Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the MSV LP Units or an available
exemption from registration under the Securities Act, such MSV LP Units must be
held indefinitely. In

 

8

 



 

--------------------------------------------------------------------------------

particular, SkyTerra is aware that such MSV LP Units may not be sold pursuant to
Rule 144 promulgated under the Securities Act unless all of the conditions of
the rule are met.

Section 3.11    Issuances Exempt. Assuming the truth and accuracy of the
representations and warranties of Holders contained in Article II hereof, the
offer, sale, and issuance of the SkyTerra Shares will be exempt from the
registration requirements of the Securities Act, and will have been registered
or qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws, except as permitted pursuant to Section 4.1 hereof.

Section 3.12    No Integrated Offering. Neither SkyTerra, nor any of its
controlled affiliates or any other person acting on SkyTerra’s behalf, has
directly or indirectly engaged in any form of general solicitation or general
advertising with respect to the SkyTerra Shares nor have any of such persons
made any offers or sales of any security or solicited any offers to buy any
security under circumstances that would require registration of the SkyTerra
Shares under the Securities Act or cause this offering of SkyTerra Shares to be
integrated with any prior offering of securities of SkyTerra for purposes of the
Securities Act.

ARTICLE IV

 

ADDITIONAL AGREEMENTS

Section 4.1      Blue Sky Laws. SkyTerra shall exercise its commercially
reasonable best efforts to register or qualify (or obtain an exemption from
registration) the SkyTerra Shares under the blue sky laws of the 50 states of
the United States and of the District of Columbia and such other jurisdictions
as each Holder shall reasonably request; provided, however, that, in the case of
non-U.S. jurisdictions, SkyTerra will not be required to (a) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4.1, (b) subject itself to taxation in any such
jurisdiction or (c) consent to general service of process in any such
jurisdiction. SkyTerra shall pay for all fees (including filing and application
fees), costs and expenses in connection therewith. However, the failure to
obtain such “blue sky” clearance in each such jurisdiction shall not be a
condition to closing and shall not prevent a Closing from occurring; rather,
those SkyTerra Shares which may not be lawfully delivered shall be held in trust
by Holder or its nominee for the benefit of the stockholders of record otherwise
entitled thereto until such time as they may be lawfully delivered. If, after
the fifth anniversary of the Closing, such shares still may not be lawfully
delivered, then SkyTerra shall deliver such shares to the government agency or
official responsible for administering the securities or blue sky laws in such
jurisdiction. The Holders shall cooperate with and assist SkyTerra in connection
with obtaining the “blue sky” clearance contemplated by this Section 4.1.

Section 4.2      Compliance with MSV Documents. (a) The parties intend that this
Agreement and the transactions contemplated hereby be consistent with the
conditions and restrictions applicable to the parties and/or their controlled
affiliates pursuant to MSV’s organizational documents and the Partnership
Agreement.

 

9

 



 

--------------------------------------------------------------------------------

(b)   The Holders each hereby waive any rights of such party under Article IX of
the Partnership Agreement and Section 8.2 of the Stockholders' Agreement,
including the right of first refusal described in Section 8.2(a) thereof, in
connection with any transactions contemplated by this Agreement.

(c)  The Holders each hereby acknowledge that such party will have no rights
under either the Partnership Agreement or the Stockholders' Agreement upon the
Closing.

Section 4.3      Standstill. No Holder and, if applicable, no Holder’s officers
and directors, will trade in the securities of SkyTerra prior to the Closing.

Section 4.4      Commercially Reasonable Efforts. The parties shall cooperate
with each other and use (and shall cause their respective subsidiaries to use)
their respective commercially reasonable efforts to promptly take or cause to be
taken all necessary actions, and do or cause to be done all things, necessary,
proper or advisable under this Agreement or the MSV Documents and applicable
laws to consummate and make effective all the transactions contemplated by this
Agreement as soon as practicable. Each Holder shall at any time, and from time
to time, after the applicable Closing, execute, acknowledge and deliver all
further assignments, transfers, and any other such instruments of conveyance,
upon the request of SkyTerra, required to confirm the sale of the MSV LP Units
hereunder.

ARTICLE V

 

CONDITIONS TO CLOSING OF SKYTERRA

The obligation of SkyTerra to purchase the MSV LP Units from such Holder, and to
issue the SkyTerra Shares to such Holder, at the Closing is subject to the
fulfillment to SkyTerra’s satisfaction (unless waived by SkyTerra) on or prior
to the Closing Date of each of the following conditions:

Section 5.1      Representations and Warranties. Each representation and
warranty made by such Holder in Article II above shall be true and correct in
all material respects on and as of the Closing Date as though made on the
Closing Date, except that any representation and warranty that is given as of a
particular date or period and relates solely to such particular date or period
shall be true and correct in all material respects only as of such date or
period, provided however, that any representations and warranties which by their
terms are qualified by materiality shall be true and correct in all respects,
with the same force and effect as if such representation and warranty had been
made on and as of the Closing Date.

Section 5.2      Performance. All covenants, agreements and conditions contained
in this Agreement to be performed or complied with by the Holders on or prior to
the Closing Date shall have been performed or complied with by the Holders in
all respects.

Section 5.3      Certificates and Documents. Each Holder shall have delivered to
SkyTerra or its counsel the Holder Closing Deliveries, and a certificate signed
by such Holder, dated the Closing Date, certifying to the fulfillment of the
conditions specified in Section 5.1 and Section 5.2 above.

 

10

 



 

--------------------------------------------------------------------------------

ARTICLE VI

 

CONDITIONS TO CLOSING OF HOLDERS

The obligation of each Holder to purchase the SkyTerra Shares from SkyTerra, and
to transfer the MSV LP Units to SkyTerra, at the Closing is subject to the
fulfillment to such Holder’s satisfaction (unless waived by such Holder) on or
prior to the Closing Date of each of the following conditions:

Section 6.1      Representations and Warranties. Each representation and
warranty made by SkyTerra in Article III above shall be true and correct in all
material respects on and as of the Closing Date as though made on the Closing
Date, except that any such representation and warranty that is given as of a
particular date or period and relates solely to such particular date or period
shall be true and correct in all material respects only as of such date or
period, provided, however, that representations and warranties which by their
terms are qualified by materiality shall be true and correct in all respects,
with the same force and effect as if such representation and warranty had been
made on and as of the Closing Date.

Section 6.2      Performance. All covenants, agreements and conditions contained
in this Agreement to be performed or complied with by SkyTerra on or prior to
the Closing Date shall have been performed or complied with by SkyTerra in all
respects.

Section 6.3      Certificates and Documents. SkyTerra shall have delivered to
each Holder or its counsel the SkyTerra Closing Deliveries, and a certificate
signed by an authorized officer of SkyTerra, dated the Closing Date, certifying
to the fulfillment of the conditions specified in Section 6.1 and Section 6.2
above.

ARTICLE VII

 

MISCELLANEOUS

Section 7.1      Survival of Representations and Warranties. The warranties and
representations of Holder and SkyTerra contained in this Agreement shall survive
the execution and delivery of this Agreement and the Closing, for a period of
twelve (12) months following such Closing. The covenants and agreements shall
survive the Closing in accordance with their terms.

Section 7.2      Expenses. Whether or not the transactions contemplated hereby
are consummated, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby and thereby shall be paid by
the party incurring such expenses.

Section 7.3      Counterparts; Effectiveness. This Agreement may be executed in
two or more consecutive counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered (by facsimile or otherwise) to the
other parties.

 

11

 



 

--------------------------------------------------------------------------------

Section 7.4      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
the principles of conflicts of laws thereof.

Section 7.5      Notices. Any notices, reports or other correspondence
(hereinafter collectively referred to as “correspondence”) required or permitted
to be given hereunder shall be given in writing and shall be deemed given three
business days after the date sent by certified or registered mail (return
receipt requested), one business day after the date sent by electronic mail,
overnight courier or on the date given by facsimile (with confirmation of
receipt) or delivered by hand, to the party to whom such correspondence is
required or permitted to be given hereunder.

To Walter V. Purnell, Jr.:

43951 Vendome Court

Ashburn, Virginia 20147

E-mail: Waltpurnell@comcast.net

To Rajendra Singh:

Telcom Ventures, LLC

 

200 South Biscayne Boulevard

 

40th Floor

 

Miami, Florida 33131-2398

E-mail: rsingh@tvllc.com

To Gerald Stevens-Kittner:

1400 S. Barton Street, #433

Arlington, Virginia 22204

E-mail: gskittner@aol.com

To Glenn Meyers:

9 Brookridge Drive

Greenwich, Connecticut 06830

E-mail: glenn@putnampartners.com

 

To Elizabeth Tasker:

6164 Ravine Way

Ottawa, Ontario

K1C 7E9

Canada

E-mail: tasker@rogers.com

To Columbia ST Partners III, Inc.:

201 N. Union Street

Suite 300

Alexandria, Virginia 22314

 

Facsimile: (703) 519-7996

 

12

 



 

--------------------------------------------------------------------------------

To Dean & Company:

8065 Leesburg Pike, Fifth Floor

Vienna, Virginia 22182

Facsimile: (703) 506-3905

To inOvate Communications Group, LLC:

2010 Crow Canyon Place, Suite 270

San Ramon, California 94583

Facsimile: (925) 358-4901

To WBS, LLC:

PO Box 1247

McLean, Virginia 22101

E-mail: bartsnell@pssconsult.com

To SkyTerra:

SkyTerra Communications, Inc.

10802 Parkridge Boulevard

Reston, Virginia 20191

Facsimile: (703) 390-2770

 

Attn:

Randy Segal, Esq.

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Facsimile: (917) 777-2918

 

Attn:

Gregory A. Fernicola, Esq.

 

Section 7.6      Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties. Subject
to the preceding sentence, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

Section 7.7      Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

Section 7.8      Entire Agreement; Non-Assignability; Parties in Interest. This
Agreement and the documents and instruments and other agreements specifically
referred to herein or delivered pursuant hereto, including the SkyTerra
Disclosure Schedule: (a) constitute the entire agreement among the parties with
respect to the subject matter hereof

 

13

 



 

--------------------------------------------------------------------------------

and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof; (b) are not
intended to confer upon any other person any rights or remedies hereunder and
(c) shall not be assigned by operation of law or otherwise except as otherwise
specifically provided. Without limiting the foregoing, no party shall be deemed
to have made any representation or warranty other than as expressly made herein.

Section 7.9      Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.

Section 7.10    Certain Definitions. References in this Agreement to
“subsidiaries” of SkyTerra or Holder shall mean any corporation or other form of
legal entity of which more than 50% of the outstanding voting securities are on
the date hereof directly or indirectly owned by SkyTerra or Holder, as the case
may be. References in this Agreement (except as specifically otherwise defined)
to “affiliates” shall mean, as to any person, any other person which, directly
or indirectly, controls, or is controlled by, or is under common control with,
such person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a person, whether through the ownership
of securities or partnership of other ownership interests, by contract or
otherwise. References in the Agreement to “person” shall mean an individual, a
corporation, a partnership, an association, a trust or any other entity or
organization, including, without limitation, a Governmental Entity.

Section 7.11    Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of each of the parties hereto.

Section 7.12    Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Accordingly, the parties to this Agreement hereby agree that
each party hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of the United States or any state having
jurisdiction, in addition to any other remedy to which such party may be
entitled at law or in equity.

Section 7.13    Exclusive Jurisdiction. Any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby may only
be brought in any federal or state court located in the County and State of New
York, and each of the parties hereby consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of

 

14

 



 

--------------------------------------------------------------------------------

the exclusive venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 7.5
shall be deemed effective service of process on such party.

Section 7.14    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

[Signature Pages Follow]

 

15

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed and delivered as of the date first above written.

 

WALTER V. PURNELL, JR

 

/s/ Walter V. Purnell, Jr.

 

 

RAJENDRA SINGH

 

/s/ Rajendra Singh

 

GERALD STEVENS-KITTNER

 

/s/ Gerald Stevens-Kittner

 

 

GLENN MEYERS

 

/s/ Glenn Meyers

 

ELIZABETH TASKER

 

/s/ Elizabeth Tasker

 

 

 

 



 

--------------------------------------------------------------------------------

 

COLUMBIA ST PARTNERS III, Inc.

 

By:

/s/ Donald A. Doering

Name:

Donald A. Doering

Title:

Secretary

 

DEAN & COMPANY

 

By:

/s/ Dean L. Wilde, II

Name:

Dean L. Wilde

Title:

Chairman

 

 

INOVATE COMMUNICATIONS GROUP, LLC

 

By:

/s/ Perry LaForge

Name:

Perry LaForge

Title:

President

 

 

WBS, LLC

 

By:

/s/ W. Bartlett Snell

Name:

W. Bartlett Snell

Title:

President

 

SKYTERRA COMMUNICATIONS, INC.

 

By:

/s/ Randy Segal

Name:

Randy Segal

Title:

Senior Vice President, General Counsel and Secretary

 

 

 



 

--------------------------------------------------------------------------------

SkyTerra Disclosure Schedule

Schedule 3.2

 

1.         Pursuant to Section 8.6 of the Securities Purchase Agreement, dated
December 15, 2007, by and among Mobile Satellite Ventures LP, Mobile Satellite
Ventures Finance Co., SkyTerra Communications, Inc., Harbinger Capital Partners
Master Fund I, Ltd. and Harbinger Capital Partners Special Situations Fund, LP,
filed as Exhibit 10.1 to the SkyTerra's Current Report on Form 8-K, filed with
the SEC on December 15, 2007, the Purchasers (as defined therein) have rights of
first negotiation and pro-rata participation rights, subject to certain
conditions, in connection with any proposed issuance of SkyTerra equity
securities, or options to purchase or rights to subscribe for any SkyTerra
equity securities.

 

2.         Pursuant to Section 11.3 and Section 19.1 of the Master Contribution
and Support Agreement, dated July 24, 2008, by and among Harbinger Capital
Partners Fund I, Ltd., Harbinger Capital Partners Special Situations Fund, L.P.,
Harbinger Capital Partners Fund I, L.P., Harbinger Co-Investment Fund, L.P.,
SkyTerra Communications, Inc., Mobile Satellite Ventures Subsidiary LLC, and
Mobile Satellite Ventures L.P., filed as Exhibit 10.1 to SkyTerra's Current
Report on Form 8-K filed with the SEC on July 25, 2008, SkyTerra may, under
certain circumstances, engage in rights offerings. Stockholders other than
Harbinger (as defined therein) have pro-rata participation rights in any
offering pursuant to Section 11.3, and any stockholder, including Harbinger (as
defined therein), has pro-rata participation rights in any offering pursuant to
Section 19.1.

 

 